Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-8, 10-21
Claims amended: 1-2, 4-8, 10, 12-15
Claims cancelled: 9, 
New claims: 16-21
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 10, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20120311635) to (Mushkatblat) in view of (US PGPUB: 20110030003) to (Schmidt).
Regarding claim(s) 1, 16, Mushkatblat disclose receiving, by an electronic program guide (EPG) server, a plurality of requests for an EPG from a corresponding plurality of client devices. Identifying, by the EPG server, a first subset of the plurality of client devices as corresponding to a first virtual zone, the first virtual zone associated with a first characteristic, and a second subset of the plurality of client devices as corresponding to a second virtual zone, the second virtual zone associated with a second characteristic, and generating, by the EPG server, a first EPG corresponding to the first virtual zone comprising an identification of a first media stream, and generating, by the EPG server, a second EPG corresponding to the second virtual zone comprising an identification of a second media stream. (Mushkatblat  P. 29, 56, 85, 97, 123 displaying different EPG  guides with different clients in different geographical locations based on their content geography and content availabilities, programming guide is provided to device via user request (P. 61))
Mushkatblat fails to specifically disclose first and second multicast addresses. 
Schmidt disclose a system for distributing  TV content via an IPTV environment, wherein the channels on the personalized EPG have their corresponding multicast addresses, which reads on (first and second multicast addresses) (P. 20, 25-28, 34,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat by providing first and second multicast addresses as taught by Schmidt in order to effectively provide a large number of users targeted advertisements without having to use unicasting via an IPTV environment.

Regarding claim(s) 5, Mushkatblat in view of Schmidt disclose the method, the first subset, and the second subset.
Mushkatblat further disclose a first client device of first subset and a second client device of second subset are within a same geographic region. (Mushkatblat P. 70, different members of a household who have different EPG interfaces (content and/or layout) are part of the same geographical location, but different grouping based on how their EPG are categorized)

Regarding claim(s) 10, Mushkatblat discloses receiving, from an electronic program guide (EPG) server by a streaming server, an identification of a first media stream, receiving, by the streaming server, a plurality of chunks of the first media stream; generating, by the streaming server, a first substream generating, by the streaming server, a second substream streaming, the first substream to a first plurality of client devices corresponding to a first virtual zone, the first virtual zone associated with a first and second characteristic respectively. (Mushkatblat  P. 29, 56, 85, 97, 123 displaying different EPG  guides with different clients in different geographical locations based on their content geography and content availabilities, programming guide is provided to device via user request (P. 61))
Mushkatblat fails to specifically disclose first and second multicast addresses. 
Schmidt disclose a system for distributing  TV content via an IPTV environment, wherein the channels on the personalized EPG have their corresponding multicast addresses, which reads on (first and second multicast addresses) (Schmidt P. 19-20, 25-28, 34,)
Schmidt disclose a first and second substream comprising a subset of plurality of chunks of first media stream and a first and second one or more additional chunks of inserted content. Schmidt P.19-20, 25-28, 34, inserting targeted advertisements into the IPTV stream at splicer points)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat by providing first and second multicast addresses, and a first and second substream comprising a subset of plurality of chunks of first media stream and a first and second one or more additional chunks of inserted content as taught by Schmidt in order to effectively provide a large number of users targeted advertisements without having to use unicasting via an IPTV environment.

Regarding claim(s) 8, 21, Mushkatblat in view of Schmidt disclose the system the first subset of the plurality of devices receives the first media stream.
Schmidt further disclose device of first subset of plurality of devices receives first media stream via first multicast address, and wherein a second device of second subset of plurality of devices receives second media stream via second multicast address. (Schmidt P. 19-20, 25-28, 34, disclose a system for distributing  TV content via an IPTV environment, wherein the channels on the personalized EPG have their corresponding multicast addresses, which reads on (first and second multicast addresses))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Schmidt  by disclose device of first subset of plurality of devices receives first media stream via first multicast address, and wherein a second device of second subset of plurality of devices receives second media stream via second multicast address as taught by Schmidt in order to effectively .

Claim(s) 4, 12-14, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20120311635) to (Mushkatblat) in view of (US PGPUB: 20110030003) to (Schmidt) in view of (US PGPUB: 20080310408) to (Thompson)
Regarding claim(s) 4, 19, Mushkatblat in view of Schmidt disclose the first and second virtual zones, the first and second characteristics, and client devices of the first and second subsets.
Thompson disclose virtual zone associated with a policy, the policy comprising the characteristics, and wherein a first client device of the first subset and a second client device of the second subset are within a same geographic region. (Thompson P. 44, 61-62 IPTV environment wherein group classification happens based on device ID and characteristic information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Schmidt  by virtual zone associated with a policy, the policy comprising the characteristics, and wherein a first client device of the first subset and a second client device of the second subset are within a same geographic region as taught by Thompson in order to provide a personalized and targeted content system via an IPTV environment.

Regarding claim(s) 12, 13, Mushkatblat in view of Schmidt disclose the method, generating the first substream, the subset of the plurality of chunks of the first media stream.
Thompson disclose replacing the subset of plurality of chunks of first media stream with first, second one or more additional chunks of inserted content. (Thompson P.88, 90 IPTV environment wherein parts of the content or ads are replaced by targeted ads or portions of media)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Schmidt by replacing the subset of plurality of chunks of first media stream with first, second one or more additional chunks of inserted content as taught by Thompson in order to provide a personalized and targeted content system via an IPTV environment.

Regarding claim(s) 14, Mushkatblat in view of Schmidt disclose the method, the first substream, the first one or more additional chunks of inserted content, the first virtual zone identified by the first multicast address, the first characteristic.
Thompson disclose generating first substream by selecting first one or more additional chunks of inserted content according to a first policy corresponding to first virtual zone, the first policy comprising the first characteristic. (Thompson P.88, 90 IPTV environment wherein parts of the content or ads are replaced by targeted ads or portions of media based on criteria set for specific audience, region, or other settings based)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Schmidt  by .

Allowable Subject Matter
Claim(s) 2-3, 11, 15, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RONG LE/Primary Examiner, Art Unit 2421